DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.
 
Applicant’s cancellation of claim 5, amendment of claim 1 and 7, in the paper of 11/18/2021, is acknowledged.  Applicants' arguments filed on 11/18/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-4, 6-21 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election with traverse of Group I, claims 1-8 to a reverse transcriptase mixture, in the paper of 3/26/2021, is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections
Claims 1-4, 6-8, 17, 18, 19, 20, 21 are objected to because of the following informalities:  Claim 1 recites: “80% v/v.” which should be “80% v/v,”. 
Claims 2-4, 6-8, 17, 18, 19, 20, 21 each recite “The mixture of claim 1” which should be “The reverse transcriptase mixture of claim 1”.
Claims 2-4, 17, 18, 20, 21 each depend from rejected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The  rejection of claim(s) 1-4, 6, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fout et al., (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003) is withdrawn based upon applicants amendment of the claims to limit the claimed mixture to NOT containing Taq polymerase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4, 6, 7 and 8 under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003) and Marx et al. (U.S. Patent NO. 8,759,061) is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 4/25/2022.

The rejection of claims 1-4, 6, 7 and 8 under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003) and Marx et al. (U.S. Patent NO. 8,759,061) is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 4/25/2022.

Claims 1, 2, 6, 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003),  Marx et al. (U.S. Patent NO. 8,759,061) and Okimoto and Dodgson (Biotechniques Vol 21, No. 1, pp m20-26, 1996).
	Fout et al. teach a multiplex reverse transcription-PCR method for the detection of human enteric viruses in groundwater.  As a part of the taught methods, Fout et al. teach a reverse transcriptase mixture comprising a reverse transcriptase, RNasin Rnase inhibitor and a colored dye at a concentration in the range of 0.003% to 1% (w/v).  Fout et al. teach the preparation of RT-PCR reactions comprising reverse transcriptase and additional PCR components, including Taq polymerase, to generate RT-PCR products (see page 3159 RT-PCR conditions and page 3160 Agarose gel electrophoresis).  Four ul of the taught RT-PCR product was added to 1 ul of 0.04% bromophenol blue-0.04% xylene cyanol-50% glycerol and run on a 1.5% agarose gel.  Thus the five ul reverse transcriptase mixture comprises a reverse transcriptase and a colored dye at a concentration of (0.04% divided by 5 equals 0.008%) and the high density material glycerol.
	Marx et al. (U.S. Patent No. 8,759,061) teach a number of mutated DNA polymerases with increased mispairing discrimination and methods of use of these mutated DNA polymerases in nucleic acid amplification and analysis.  Marx et al. teach a number of mutant family A DNA polymerases from various species including  E. coli, Aquifex, Borrelia, Bacillus, Chlamydia, Chlamydophila, Chloroflexus, Haemophilus, Heliobacter, Lactococcus, Methylobacterium, Mycobacterium, Rhodothermus, Rickettsia, Streptococcus, Streptomyces, Synechocystis, Treponema, Thermus aquaticus, Thermus thermophilus, Thermus filiformis, Rhodothermus obamensis and Bacillus stearothermophilus and their use in RT-PCR methods.
	Okimoto and Dodgson teach an improved method of  PCR amplification of multiple specific alleles (PAMSA) using internally mismatched primers.  Okimoto and Dodgson teach the analysis of the generated PCR products on a polyacrylamide gel wherein the PCR aliquots (20ul) were mixed with 10ul of loading dye (80% glycerol, 0.25% bromophenol blue and 0.1X TBE).  Thus the loading dye containing the PCR products contained 26.4% glycerol.
One of skill in the art would have been motivated before the effective filing date to include any of the mutant family A DNA polymerases taught by Marx et al., in the methods taught by Fout et al. for the use of detecting human enteric viruses in groundwater.  One of skill in the art would have been further motivated to view the multiplex reverse transcription-PCR products of Fout et al. using the methods taught by Fout et al. or of other nucleic acid viewing methods taught by others in the art such as Okimoto and Dodgson who teach the combination of 20 ul product with 10 ul of 80% glycerol loading dye (final concentration of 26.4% glycerol, 0.1089% bromophenol blue). Thus the claimed reverse transcriptase mixture comprising a reverse transcriptase and a colored dye at a concentration in the range of 0.003% to 1% (w/v) and an inert high-density material selected from the group consisting of glycerol, ficoll, polvethylene glycol, dextran or polysucrose at a concentration that is  greater than 20% v/v and less than 80% v/v, wherein the reverse transcriptase mixture does not contain Taq polymerase would have been obvious as a result of the obvious methods.  Additionally it would have been obvious to include the components as a part of a kit which would have included the taught reverse transcriptase mixture with the reverse transcriptase in the same or separate containers suitable for combining together in a cDNA synthesis mix.  The expectation of success is high based upon the high level of skill in the art and based upon Fout et al. teach everything that is necessary to package the taught components together in a kit.
Claims 1, 2, 6, 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003),  Marx et al. (U.S. Patent NO. 8,759,061) and Okimoto and Dodgson (Biotechniques Vol 21, No. 1, pp m20-26, 1996).

Claims 1, 2, 6, 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Dietmaler and Ruschoff  (U.S. Patent No. 6,365,375), Marx et al. (U.S. Patent NO. 8,759,061) and Okimoto and Dodgson (Biotechniques Vol 21, No. 1, pp m20-26, 1996).
Dietmaler and Ruschoff teach methods for the amplification of nucleic acid fragments from DNA from single cells or cell clones with low cell count for mutation analysis.  As a part of the taught methods, Dietmaler and Ruschoff teach preamplification of reverse transcribed RNA comprisng a reverse transcriptase mixture comprising a reverse transcriptase, nucleic acid primers and a colored dye at a concentration in the range of 0.5% (w/v) (see Example 3 and supporting text).  Dietmaler and Ruschoff teach as a part of the analysis of amplification products, a composition comprising 3 ul of a sample buffer (96% formamide, 1% xylene cyanol ff, 1% bromophenol blue, 10 mM EDTA pH 8.0) and 3ul of a PCR product for gel electrophoresis .  Thus the amplification product for gel electrophoresis taught by   Dietmaler and Ruschoff comprises 0.5% xylene cyanol (See end of Example 3)   Dietmaler and Ruschoff further teach additional methods involving the pre-amplification of reverse transcribed RNA comprising preparing a reverse transcriptase mixture comprising a reverse transcriptase (Superscript RNaseH RT) and primers to produce a cDNA and the addition of additional PCR components including Expand Hifi polymerase (Taq/Tgo DNA pol blend) (see Example 8 and supporting text).  Following amplification detectable amplification products were detected by gel electrophoresis.  While Dietmaler and Ruschoff do not specifically call out the specific details of the gel loading samples for Example 8, it is assumed that they gel loading samples of Example 8 are similar to Example 3.  Thus these gel loading samples would comprise a reverse transcriptase; and a colored dye at a concentration in the range of 0.5% (w/v), and Expand Hifi polymerase (Taq/Tgo DNA pol blend) polymerase.
	Marx et al. (U.S. Patent NO. 8,759,061) teach a number of mutated DNA polymerases with increased mispairing discrimination and methods of use of these mutated DNA polymerases in nucleic acid amplification and analysis.  Marx et al. teach a number of mutant family A DNA polymerases from various species including  E. coli, Aquifex, Borrelia, Bacillus, Chlamydia, Chlamydophila, Chloroflexus, Haemophilus, Heliobacter, Lactococcus, Methylobacterium, Mycobacterium, Rhodothermus, Rickettsia, Streptococcus, Streptomyces, Synechocystis, Treponema, Thermus aquaticus, Thermus thermophilus, Thermus filiformis, Rhodothermus obamensis and Bacillus stearothermophilus and their use in RT-PCR and allele-specific PCR methods.
One of skill in the art would have been motivated before the effective filing date to include any of the mutant family A DNA polymerases taught by Marx et al., in the methods taught by Dietmaler and Ruschoff of the amplification of nucleic acid fragments from DNA from single cells or cell clones with low cell count for mutation analysis. One of skill in the art would have been further motivated to view the amplification of nucleic acid fragments of Dietmaler and Ruschoff using the methods taught by Dietmaler and Ruschoff or of other nucleic acid viewing methods taught by others in the art such as Okimoto and Dodgson who teach the combination of 20 ul product with 10 ul of 80% glycerol loading dye (final concentration of 26.4% glycerol, 0.1089% bromophenol blue). Thus the claimed reverse transcriptase mixture comprising a reverse transcriptase and a colored dye at a concentration in the range of 0.003% to 1% (w/v) and an inert high-density material selected from the group consisting of glycerol, ficoll, polvethylene glycol, dextran or polysucrose at a concentration that is greater than 20% v/v and less than 80% v/v, wherein the reverse transcriptase mixture does not contain Taq polymerase would have been obvious as a result of the obvious methods.  Additionally it would have been obvious to include the components as a part of a kit which would have included the taught reverse transcriptase mixture with the reverse transcriptase in the same or separate containers suitable for combining together in a cDNA synthesis mix.  The expectation of success is high based upon the high level of skill in the art and based upon Fout et al. teach everything that is necessary to package the taught components together in a kit.
Thus, claims 1, 2, 6, 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Dietmaler and Ruschoff  (U.S. Patent No. 6,365,375), Marx et al. (U.S. Patent NO. 8,759,061) and Okimoto and Dodgson (Biotechniques Vol 21, No. 1, pp m20-26, 1996).

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
5/17/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652